

90 HR 7099 RH: To provide for the conveyance of a small parcel of Coconino National Forest land in the State of Arizona.
U.S. House of Representatives
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 534116th CONGRESS2d SessionH. R. 7099[Report No. 116–650]IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Mr. Grijalva (for himself and Mr. O'Halleran) introduced the following bill; which was referred to the Committee on Natural ResourcesDecember 15, 2020Additional sponsor: Mr. GallegoDecember 15, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on June 4, 2020A BILLTo provide for the conveyance of a small parcel of Coconino National Forest land in the State of Arizona.1.Coconino National Forest Land Conveyance, Arizona(a)DefinitionsIn this section:(1)ABORThe term ABOR means the Arizona Board of Regents, on behalf of the University of Arizona Experiment Station.(2)Federal landThe term Federal land and interests in land means—(A)the approximately 13.3 acres of land within the Coconino National Forest, in Yavapai County, Arizona as generally depicted on the map entitled Act to Convey Certain NFS Land and non-Federal Land in Arizona Winter Quarters and dated June 20, 2019; and(B)an easement on Forest Service Road 9201D from its junction with Forest Service Road 0618 (commonly known as Beaver Creek).(3)Non-Federal landThe term non-Federal land means the approximately 7.5 acres of land generally depicted on the map entitled Act to Convey Certain NFS Land and non-Federal Land in Arizona Summer Quarters and dated June 20, 2019.(4)SecretaryThe term Secretary means the Secretary of Agriculture.(5)StateThe term State means the State of Arizona.(b)Land exchange(1)Conveyance of landSubject to the provisions of this Act, if the ABOR offers to convey to the United States all right, title, and interest of the ABOR in and to the non-Federal land, the Secretary shall, subject to valid existing rights, convey to the ABOR all right, title, and interest of the United States in and to the Federal land and interests in land.(2)Compliance with existing lawExcept as otherwise provided in this Act, the Secretary shall carry out the land exchange under this Act in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716).(3)Conditions on acceptance(A)TitleAs a condition of the land exchange under this subsection, title to the non-Federal land to be acquired by the Secretary under this subsection shall be acceptable to the Secretary.(B)Terms and conditionsThe conveyance of the Federal land and interests in land and non-Federal land shall be subject to such terms and conditions as the Secretary may require.(4)Surveys(A)In generalThe exact acreage and legal description of the Federal land and interests in land and non-Federal land shall be determined by surveys approved by the Secretary.(B)CostsThe Arizona Board of Regents shall be responsible for the costs of any surveys carried out under subparagraph (A) and any other administrative costs of carrying out the land exchange.(c)Valuation and appraisals(1)ValuationThe value of the Federal land and interests in land and the non-Federal land—(A)shall be equal, as determined by appraisals conducted in accordance with paragraph (2); or(B)if the value is not equal, shall be equalized in accordance with subsection (d)(2).(2)Appraisals(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall select an appraiser to conduct an appraisal of the Federal land and interests in land and the non-Federal land.(B)RequirementsAn appraisal under subparagraph (A) shall be conducted in accordance with nationally recognized appraisal standards including—(i)the Uniform Appraisal Standards for Federal Land Acquisitions; and(ii)the Uniform Standards of Professional Appraisal Practice.(d)Equal value and cash equalization(1)Equal value land exchangeThe land exchange under this section shall be for equal value, or the values shall be equalized by a cash payment as provided for under this subsection or an adjustment in acreage. At the option of the ABOR, any excess value of the non-Federal lands may be considered a gift to the United States.(2)EqualizationIf the value of the Federal land and the non-Federal land to be conveyed in a land exchange under this subsection is not equal, the value may be equalized by—(A)making a cash equalization payment to the Secretary or to the owner of the non-Federal land, as appropriate, in accordance with section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)); or(B)increasing or reducing the acreage of the Federal land or the non-Federal land to be exchanged, as appropriate.(3)Deposit and use of funds received from ABORAny cash equalization payment received by the Secretary under this subsection shall be deposited in the fund established under Public Law 90–171 (16 U.S.C. 484a; commonly known as the Sisk Act). The funds so deposited shall remain available to the Secretary, until expended, for the acquisition of lands, waters, and interests in land for the Coconino National Forest.(e)TimelineIt is the intent of Congress that the land exchange under subsection (b) shall be completed by not later than 3 years after the date of enactment of this Act.(f)Management and status of acquired landAny non-Federal land acquired by the Secretary under subsection (b) shall be managed by the Secretary in accordance with—(1)the Act of March 1, 1911 (commonly known as the Weeks Law) (36 Stat. 961, chapter 186; 16 U.S.C. 480 et seq.); and(2)any other laws (including regulations) applicable to the National Forest System.December 15, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed